Title: To Thomas Jefferson from Craven Peyton, 27 October 1802
From: Peyton, Craven
To: Jefferson, Thomas


            
              Dear Sir
              Stumpisland 27th. Octr 1802
            
            I made it my bussiness to call on Mr. Henderson immediately aftar getting to the state of Kentuckey And as soon as possible to compleat the purchase, the land in the County of Boone which he has conveyed in Trust is more clear of disputes than Any land they hold. as I was informed, its not being divided is the reason of my not being more particular in the discription of it, from what I coud. discovar Hendarson appeared to be in good credit, And much respected. I entared into the purchase with the Widow Henderson without your naming Any particular sum, shoud. the sum given be more than you contemplated, I should be quite willing for you not to take it, as my fervant wish is to give you entire satisfaction. for your own inspection, I have enclosed all the papars. shoud Any alterations be necessary please pint them out, And they shall be executed. respecting the payment £650.0.0 will be required the Tenth of the next month. And shoud. the dower proparty meet your approbation the Money coud continue in your hands untill some time the next year, from yours of the 8th June I am extremely fearfull that this sum may put you to some inconvenience which woud. give me much pain. And have since my arrival endeavoured to make sale & indeed a considerable sacrafice so as to throw the payment to the next year, for your Own Accommodation, but my endeavours have proven inaffectual. please drop me a line by the return mail
            I am with great Respt: yr. mst Obet
            
              C Peyton
            
          